510 U.S. 808
Jonesv.Jackson, Judge, United States District Court for the District of Columbia, et al.
No. 93-5622.
Supreme Court of United States.
October 4, 1993.

1
Appeal from the C. A. D. C. Cir.


2
Motion of petitioner for leave to proceed in forma pauperis denied. See this Court's Rule 39.8. Petitioner is allowed until October 25, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33 of the Rules of this Court. JUSTICE STEVENS would deny the petition for writ of certiorari. JUSTICE GINSBURG took no part in the consideration or decision of this motion.